Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 2 includes the term “preferably” thus make the claim unclear if the limitation requires the limitation of “electrically and thermally conductively connected to the connecting and contacting region on the second side through the electrically non-conductive material.”  
Furthermore “electrically and thermally conductively connected to the connecting and contacting region on the second side through the electrically non-conductive material” is unclear how the connecting section of the first side is electrically connected to the connecting and electrically non-conductive material.”  For purposes of examination the connecting section on the first side is electrically and thermally conductively connected to the contacting region on the second side through the electrically conductive material as shown in figure 3.  
Claim 19 states “wherein the contacting planes are aligned parallel to one another, 
wherein comprises a board 
wherein the at least partially electrically and thermally conductive connecting plate having a first side and a second side is arranged between at least two successive battery…”
	The contact plate is undefined as to its location within the battery and specifically its location with respect to the battery sections.  For example the contact plate is located between the battery sections.  For purposes of examination, the contact plate is located between two battery sections as is shown in figure 4.
Claim 19 recites the limitation "the at least partially electrically and thermally conductive connecting plate" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 14 discloses a connecting plate but is unclear if the connecting plate is the board of claim 1 or an additional connecting plate.  For purposes of examination the connecting plate is the board of claim 1.  The limitations after line 14 have been examined to be from the board of claim 1.  It is recommended that claim 19 be rewritten to include the limitation of claim 1 because it is unclear if the connecting plate and the first side and second side is of the board/connecting plate or another plate.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 12-13 and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kilhenny (US 2016/0014878 A1).
As to claim 1, Kilhenny discloses a board (1-circuit material), which is formed in part from an electrically non-conductive material (28-dielectric layer), 
wherein the board has on a first side and on a second side in each case at least one electrically and thermally conductive contacting section (24, 25), and 
wherein each contacting section is electrically and thermally conductively connected to each other contacting section (figure 2a-c), 
wherein a core (18-metallic core substrate) made of a thermally conductive material is arranged in the electrically non-conductive material of the board (figure 2), 
wherein the at least one contacting section is arranged in each case on the sides of the electrically non-conductive material facing away from the core (figure 2c, 24, 25), and 

wherein the lead-through element is electrically insulated from the core and is electrically conductively connected to the at least one contacting section on the first side and to the at least one contacting section on the second side, such that an electrically and thermally conductive connection of the contacting sections on the first side to the contacting sections on the second side is made by the lead-through element and a heat flow can be picked up through the core and dissipated from the board (figure 2c).
It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of for connecting battery cells is not given patentable weight.
As to claim 2, Kilhenny discloses the core is a plate made of an electrically and thermally conductive material (metallic core-18) on which the electrically non-conductive material is arranged on both sides (28, 29-dielectric layers-figure 2c).
As to claim 3, Kilhenny discloses an electrically non-conductive material surrounds the lead-through element in the core (figure 2c-dielectric layers 28, 29 is located within via 26), wherein the electrically non-conductive material surrounding the lead-through element is in a thermally conductive connection with both the core and the lead-through element (figure 2, the via is filled with metal and the dielectric layer is in contact with the core material).
claim 4, Kilhenny discloses the thermally conductive layer can include cooling fins or attached to heat sinks [0074-0075] therefore the core would include sections led out of an edge of the board or is exposed on the edge (cooling fin).
As to claims 6 and 7, Kilhenny discloses the core is made of a metal, such as aluminum [0003].
As to claim 12, Kilhenny discloses at least one contacting section (25a,25b) is arranged on the second side of the board in a planar (figure 2c), electrically and thermally conductive connecting and contacting region on the second side of the board (figure 2c).
As to claim 13, Kilhenny discloses the connecting section (24b) on the first side is electrically and thermally conductively connected to the connecting and contacting region on the second side (25b) through the electrically conductive material (metal filled within via 26) [0084].
As to claim 15, Kilhenny discloses the at least one lead-through element is arranged on an inner edge of a lead-through recess which passes through the non-conductive material and the core (metal containing core element in the via 26-[0084]).
As to claims 16 and 17, Kilhenny discloses the contacting sections on the first side (24) and on the second side (25) of the board are elevated with respect to a plane defined by a surface of the first side or the second side of the board, respectively (figure 2c) and wherein the contacting sections have elevated contacting points (figure 2c, figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2013/0034751 A1) in view of Kilhenny (US 2016/0014878 A1).
As to claim 18, Geng discloses a battery (100-battery system) comprising battery cells (10), wherein the battery cells (10) are electrically conductively connected to each other via a board but does not disclose the cell are connected thermally by a board.
Kilhenny discloses a thermal management board that relates to thermal management circuit materials comprising one or more electrically conductive vias used to connect electronic devices [0001].   Kilhenny discloses the circuit material need to dissipate heat in order to maintain the operating temperature in a desired range [0002, 0074].
Kilhenny discloses a board (1-circuit material), which is formed in part from an electrically non-conductive material (28-dielectric layer), 
wherein the board has on a first side and on a second side in each case at least one electrically and thermally conductive contacting section (24, 25), and 
wherein each contacting section is electrically and thermally conductively connected to each other contacting section (figure 2a-c), 
wherein a core (18-metallic core substrate) made of a thermally conductive material is arranged in the electrically non-conductive material of the board (figure 2), 
wherein the at least one contacting section is arranged in each case on the sides of the electrically non-conductive material facing away from the core (figure 2c, 24, 25), and 
wherein at least one electrically and thermally conductive lead-through element extends through the core and through the electrically non-conductive material arranged on both sides of the core [0084] (figure 2c, 26 –via filled with metal, 28-dielectric layer), and

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the board of Kilhenny to the system of Geng to ensure the heat is dissipated.
As to claim 20, Geng discloses a method for producing a battery, the method comprising the steps of: connecting battery cells electrically and thermally conductively to each other by a board, but not the board of claim 1.
Kilhenny discloses a thermal management board that relates to thermal management circuit materials comprising one or more electrically conductive vias used to connect electronic devices [0001].   Kilhenny discloses the circuit material need to dissipate heat in order to maintain the operating temperature in a desired range [0002, 0074].
Kilhenny discloses a board (1-circuit material), which is formed in part from an electrically non-conductive material (28-dielectric layer), 
wherein the board has on a first side and on a second side in each case at least one electrically and thermally conductive contacting section (24, 25), and 
wherein each contacting section is electrically and thermally conductively connected to each other contacting section (figure 2a-c), 
wherein a core (18-metallic core substrate) made of a thermally conductive material is arranged in the electrically non-conductive material of the board (figure 2), 

wherein at least one electrically and thermally conductive lead-through element extends through the core and through the electrically non-conductive material arranged on both sides of the core [0084] (figure 2c, 26 –via filled with metal, 28-dielectric layer), and
wherein the lead-through element is electrically insulated from the core and is electrically conductively connected to the at least one contacting section on the first side and to the at least one contacting section on the second side, such that an electrically and thermally conductive connection of the contacting sections on the first side to the contacting sections on the second side is made by the lead-through element and a heat flow can be picked up through the core and dissipated from the board (figure 2c).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the board of Kilhenny to the system of Geng to ensure the heat is dissipated.
As to claim 19, Geng discloses a battery having a cell arrangement (figure 2), 
wherein the cell arrangement comprises a plurality of battery cells (10), 
wherein the cell arrangement comprises at least two battery sections and each battery section consists of a plurality of battery cells (figure 2), 
wherein the battery cells (10) of the battery sections are aligned such that end terminals of the battery cells of the respective battery section are located in a common first contacting plane and that end terminals of the battery cells of the respective battery section are located in a common second contacting plane (figure 2), 
wherein the battery sections are arranged adjacent to one another (figure 3), 
the first contacting plane of a battery section faces a second contacting plane of an adjacently arranged battery section (figure 3), and 
wherein the contacting planes are aligned parallel to one another (figure 3).  
However Geng does not disclose the board as described in claim 1. 
Kilhenny discloses a board (1-circuit material), which is formed in part from an electrically non-conductive material (28-dielectric layer), 
wherein the board has on a first side and on a second side in each case at least one electrically and thermally conductive contacting section (24, 25), and 
wherein each contacting section is electrically and thermally conductively connected to each other contacting section (figure 2a-c), 
wherein a core (18-metallic core substrate) made of a thermally conductive material is arranged in the electrically non-conductive material of the board (figure 2), 
wherein the at least one contacting section is arranged in each case on the sides of the electrically non-conductive material facing away from the core (figure 2c, 24, 25), and 
wherein at least one electrically and thermally conductive lead-through element extends through the core and through the electrically non-conductive material arranged on both sides of the core [0084] (figure 2c, 26 –via filled with metal, 28-dielectric layer), and
wherein the lead-through element is electrically insulated from the core and is electrically conductively connected to the at least one contacting section on the first side and to the at least one contacting section on the second side, such that an electrically and thermally conductive connection of the contacting sections on the first side to the contacting sections on the second side is made by the lead-through element and a heat flow can be picked up through the core and dissipated from the board (figure 2c).

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include the board of Kilhenny to the system of Geng to ensure the heat is dissipated.
Therefore, modified Geng has the at least partially electrically and thermally conductive connecting plate/board of claim 1 (see section 4 of 112 section above) having the first side and the second side is arranged between at least two successive battery sections, which has on the first side and on the second side in each case at least one thermally and electrically conductive contacting section. 
Thus the end terminals facing the first side of this connecting plate are thermally and electrically conductively connected to the at least one contacting section of this first side, 
and the end terminals facing the second side of this connecting plate being thermally and electrically conductively connected to the at least one contacting section of this second side, and the contact sections of the connecting plate (board of claim 1) are electrically and thermally conductively connected to one another via the connecting plate, the core is thermally conductively connectable to a heat sink such that a heat flow can be picked up through the core and dissipated from the cell arrangement onto the heat sink.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny (US 2016/0014878 A1) in view of Lee (US 2010/0266885 A1).
As to claim 5, Kilhenny discloses the core is thermally conductively connected to a thermally conductive heat dissipation element (heat sink or cooling fin) but does explicitly state the shape of the heat dissipating element has a first planar section extending in a plane of the 
Lee discloses a battery cooling apparatus and disclose a heat sink (30) with fins (31) perpendicular to the planar board (figure 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have heat sink with fins because this increases the surface area an allows for heat to transfer away [0010].

Allowable Subject Matter
Claims 8-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or suggest where on the first side of the board, an electrically and thermally conductive connecting section is arranged, which electrically and thermally conductively connects the contacting sections to one another on the first side of the board, and wherein an electrical fuse is assigned to each of the contacting sections on the first side of the board and the connecting section on the first side of the board is connected to each contacting section on the first side of the board via an electrical fuse assigned to this contacting section, such that the contacting sections on the first side of the board are electrically secured with respect to the connecting section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727